 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar.Under these circumstances, and apart from any other considera-tions, we find, contrary to the Employer-Petitioner, that the Unionis currently demanding recognition, without regard to its majoritystatus, and that such a demand is sufficient to raise a question of repre-sentation.3We further find, in agreement with the Employer-Petitioner's alternative position, that such question should be resolvedby an election.4Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9'(b) of the Act:5 All production and main-tenance employees at the Employer's Miami, Florida, ship constructionand repair operations, including truckdrivers and leadmen, but ex-cluding office clerical employees, timekeepers, time clerks, planningand estimating employees, draftsmen, salaried employees, plant-protection employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]a SeeAmerican Lawn Mower Co.,108 NLRB 1589, 1590.4 After the close of the hearing,the Employer-Petitioner filed with the Board a motionthat the Board revoke the certification,or take other appropriate action to implementSection 8(d) of the Act, on the ground that a majority of the prestrike employees losttheir employee status by striking in violation of Section 8(d) ; and, contingent uponthis motion being granted,the Employer-Petitioner moved to withdraw its petition herein.At the hearing,evidence was adduced to show that the Union failed to notify the FederalMediation and Conciliation Service of its dispute with the Employer prior to calling thestrike.The contention with respect to Section 8(d) constitutes an allegation of anunfair labor practice in violation of Section8(b) (3).SeeRetail Clerks InternationalAssociation,Local No,1179,AFL (J C. Penney Company),109 NLRB 754.The Em-ployer has not filed a Section 8(b)(3) charge against the Union, and the Board doesnot litigate unfair labor practice issues in a representation proceeding.SeeNationalFoundry Company of New York,Inc.,109 NLRB 357. The motion to revoke the certi-fication is,therefore,denied.Further,as this contention is irrelevant to a representationproceeding,testimony and documents with respect thereto were erroneously admitted intoevidenceby thehearing officer.5 There is no dispute as to the appropriateness of the unit,which conforms with thecontract unit.Shreveport-Bossier Cleaners&Laundries,Inc.'andLocal UnionNo. 44, Laundry&Dry Cleaning International Union, AFL-CIO, Petitioner.Case No. 15-PC-1941.August 17, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition 2 duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Loren P. Jones, hearing of-Herein called Employer or Association.a Laundry,Dry Cleaners and Dye House Workers International Union, Local No. 44,Independent,intervened on the basis of its contract covering employees in the requestedunit.In a motion filed with the Board, it seeks to have the petition dismissed on the124 NLRB No. 64. SHREVEPORT-BOSSIER CLEANERS & LAUNDRIES, INC.535ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer 3 is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer is an association composed of a group of laundryand dry cleaning establishments in the Shreveport-Bossier area ofLouisiana.It has for a number of years bargained for its memberswith the Intervenor and signed contracts on their behalf.However,no single contract containing a multiemployer unit or recognitionclause has been negotiated.The practice has been to sign a standardsingle employer agreement binding upon all its members.The mostrecent agreement was negotiated in September 1957 and expires, absentautomatic renewal, in September 1959.The Intervenor contends thatthis agreement is a bar to an election at the present time.The Em-ployer takes no position on the issue, while the Petitioner contends,inter alia,that in view of its union-security provisions the contractcannot operate as a bar.The contract provides in part :(1) "That members of the Union [Intervenor] only shall be em-ployed in said laundry or dry cleaning plant, and that they shall beengaged through the office of the Union if possible...."(2)That should the Intervenor not be able to supply the neededemployees, the individual employer is free to hire other persons who,ground that the Petitioner "engaged in illegal, improper and unethical measures" toprocure its showing of interest. It is, of course, well settled that the sufficiency of aPetitioner's showing of interest is a matter for administrative determination.We haveinvestigated the charges raised by the Intervenor in its motion.We do not condone themethod by which the Petitioner procured a number of its authorization cards, i.e., byobtaining signatures on cards which were used in conjunction with a turkey raffle.However, independently of such cards, we are administratively satisfied that the Peti-tioner has made a proper and adequate showing of interest.Therefore, the Intervenor'smotion todismiss onthis ground is denied. !SeeC.D. Jennings & Company,68 NLRB616.$ The Intervenor seeks to have the petition dismissed because a "different associationof employees was substituted at the hearing . . ." for the one named in the originalpetition.We find no merit in the Intervenor's position, for the alleged substitution wasin substance only an amendment of the name of the Association representing employeesin the multiemployer unit covered by the petition.The Intervenor's motion todismissfor the abovereason is,therefore, denied.The Intervenor also moved to dismiss thepetitionwith respect to those employers which were not duly served with a notice ofhearing inthis proceeding.It failed to specify which particular companies, if any, werenot properly served, or in what manner, if any, it was prejudiced by the alleged defectsin service.Moreover, the Association which is the designated agent of the individualcompanies was properly served and appeared at the hearing. In view of the foregoing,we find no meritin the motion to dismiss,and itis hereby denied. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, must by the end of 10 days "comply with all Union regula-tions, such as becoming a member of Local No. 44 in good standingwith all dues and initiation fee paid in full."(3)That no person who is not a member of the Intervenor shall bepermitted to start work until he has signed a membership applicationand given it to the Intervenor's steward in the plant.This is essentially a closed-shop preferential hiring provision whichexceeds the permissive limits of union security allowed by the provisoto Section 8 (a) (3).Accordingly, we find that the current contractbetween the Employer and the Intervenor will not bar an election.4Therefore, we find that a question affecting commerce exists concern-ing the representation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a multiemployer unit including the em-ployees of all individual employers who were active members of theAssociation at the time of the hearing in this proceeding.The Em-ployer agrees that a unit of such scope is appropriate.The Inter-venor, though agreeing that a multiemployer unit is appropriate, con-tends that such unit should include only those employers who weremembers of the Association on February 16, 1959, the date the petitionherein was filed.As thus framed, the issue involves specifically theinclusion in the unit of seven firms which became members of theAssociation on March 9, 1959, a date falling between the filing of thepetition and holding of the hearing.The Board will include specific employers in a multiemployer unitif the parties agree to their inclusion or if the disputed employers havefor a substantial period of time directly participated in joint bargain-ing or delegated the power to bind them in such bargaining to a jointagent.'As for the bargaining history, the record shows that, prior totheir formally joining the Association on March 9, 1959, none of theseven concerns in dispute had either directly participated in, ordelegated authority to, the Association to bind them in joint bargain-ing with the Intervenor.At most these seven employers had in thepast taken a close interest in the bargaining sessions between theAssociation's and Intervenor's representatives and had adopted,though without executing, the resulting agreements.However,neither such informal interest in the negotiations nor the mere adop-4Keystone Coat, Apron&Towel Supply Company,121 NLRB 880.We find no meritin the Intervenor'sposition that we should,in our discretion,not apply our usualcontract bar rules to its contract. In view of our finding that the contract is not a barbecause of its union-security provisions,we need not consider,as urged by the Petitioner,whether there was a schism in the Intervenor which would remove the contract as a bar.6Local Union 49 of the Sheet Metal Workers Association (New Mexico Sheet MetalContractors Association,Inc.),122 NLRB 1192;S.en C.Molinelli,Santonl & Freytesd/b/a Panaderia La Reguladora and Panaderia La Francesca,at at.,1013-1014. SHREVEPORT-BOSSIERCLEANERS & LAUNDRIES, INC.537tion of the contracts affords sufficient basis for including the disputedemployers in the multiemployer unit.'Accordingly, we find that thesevenemployers who joined the Association on March 9, 1959, havenot been a part of the established multiemployer bargaining unit.Asthe Intervenor objects to their inclusion we shall not expand the unitto include them.Under these circumstances and in accord with the parties'agree-ment on the composition of the unit, we find that the following em-ployees of all individual employers' who were active members ofShreveport-Bossier Cleaners and Laundries, Inc., on February 16,1959, constitute a unit appropriate for purposes of collective bargain-ing: checker; wet cleaner or helper; dry cleaner; dyer or rug cleaner;hand silk finisher; inspector; marker; khaki or linen presser; woolpresser;silk blocker; reweaver; sacker; scrubman; seamstress; seam-stress,furs;maintenance man or engineer; sewer, buttons; spotter,silk, first class; spotter, silk, assistant; spotter, wool; porter; assemblygirl;bundle wrapper; hand finisher; flat iron, shakers, feeders,folders; press operators, khaki, uniforms, family; shirt press opera-tor; starcher; mender or bottom sewer; head washman-commerciallaundries and other washmen; wringerman or extractor man; tumbleroperator;seamstress,alterations;seamstress,embroidery; soiled linenassorters;and maid, excluding office secretarial employees, book-keepers, drivers, salesmen or drivers' helpers, night watchmen, guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]9S. en C. Molinelli,Santon4 & Freytes d/b/a Panaderia La Reguladora and PanaderiaLa Francesca,et al., supra.Q The individual employers whose employees are included in the unit are : 0. W. Dooley,d/b/a Broadway Dry Cleaners,4311 Greenwood Rd., Shreveport; J. D. Swenson, d/b/aBarksdale Cleaners & Laundry, 2468 Barksdale Blvd.,Bossier City;Printice Darnell, d/b/aDarnell Cleaners,308 East Texas Street,Bossier City ;W. D. Dupree,d/b/a FairfieldCleaners,1400 Fairfield Ave., Shreveport;E. F. Hardaway,d/b/a Merit Cleaners, 1'432'Barksdale Blvd., Bossier!City, and d/b/a Post Office Cleaners,428 Marshall St., Shreveport ;August Goldstein, d/b/a Model Cleaners & Dyers, 1639 Marshall 'St., 'Shreveport ; TommyWoods,d/b/a Morningside Cleaners,5500 Mansfield Road, Shreveport;William G. Casten,d/b/a 0. K. Cleaners, 127 East Kings Highway, Shreveport; T. D. Griffin, d/b/a OvercashCleaners,1219 Wilkinson Street, Shreveport;John E. Smith, d/b/a Right Way Clean-ers,209 East 70th Street, Shreveport; H. L. Lieber, d/b/a Service Cleaners, 1501Marshall Street,Shreveport;American Cleaners,220 East Kings Highway, Shreveport ;American Linen Service Company, Inc., 1304 Hollywood Avenue, Shreveport, also d/.b/aShreveport Industrial Uniform & Towel Service, 1350 Hollywood Avenue, Shreveport ;College Cleaners, 113 East Kings Highway, Shreveport ; Duval Cleaners, Inc., 628 Marshalland 4040 Youree Drive, Shreveport ; Louisiana Cleaners, 2329 Greenwood Road and 1413Louisiana,Shreveport;Lyles Laundries,Inc.,1921Market Street, Shreveport ; NewWay Laundry &Dry Cleaning Company, Inc.,735 Howell Street, Shreveport,also d/b/aTidy Didy Diaper Service and d/b/a Louisiana Industrial Towel and Uniform Service ;'Rickey'sLaundry&Cleaners, 811 Traffic Street,Bossier City; 'Sunlight Laundries, Inc.,2435 Lakeshore Drive, Shreveport;Charles Smith,d/b/a Azalia Cleaners,732 Azalia Drive,'Shreveport ; Elite Cleaners & Laundry, 2710 Centenary Blvd., 'Shreveport ; White Cleaners& Dyers, Inc., 1327 Pierre Ave., Shreveport ; Whi-te's Inc., Cleaners & Dyers, 2487 TexasAve., Shreveport;Youree DriveCleaners,Inc., 3962 Youree Drive, Shreveport.